Citation Nr: 0300581	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  96-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an ovarian cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1988 to 
August 1988, from June 1989 to August 1989, and from 
December 1990 to April 1991.  She also served in the Army 
National Guard from February 1988 to April 1991.

This case comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which in part, denied 
entitlement to service connection for an ovarian cyst, on 
the basis that the claim was not well grounded.

A review of the record shows that the veteran was 
scheduled for a personal hearing before a Member of the 
Board at the RO in November 1996, but she failed to 
appear.  As the veteran has neither submitted good cause 
for failure to appear or requested to reschedule the 
hearing, the request for a hearing is deemed withdrawn and 
the Board will continue with the appeal.  See 38 C.F.R. § 
20.704(d) (2002).

In November 1997, the Board remanded the case to the RO 
for additional development.  The case now is before the 
Board for further appellate consideration.

A preliminary review of the claims file shows that, in an 
August 2002 VA Form 21-4138, the veteran indicated her 
disagreement with the denial of an increased rating for 
her service-connected lumbar spine disability in a July 
2002 rating decision and requested service connection for 
osteo-arthritis secondary to her lumbar spine disability.  
The latter issue is referred to the RO for appropriate 
action and the former matter will be addressed in the 
REMAND portion of this decision.  See Manlincon v. West, 
12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary 
to substantiate, the claim addressed in this decision.

2.  There is neither a current diagnosis of an ovarian 
cyst nor competent medical evidence of a causal link 
between the veteran's period of service or a service-
connected disability and a claimed ovarian cyst.


CONCLUSION OF LAW

Claimed ovarian cyst was not incurred in or aggravated by 
active service, and is not etiologically or causally 
related to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 1991 and Supp. 2002); 38 
C.F.R. §§ 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 
(VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)) (codified as amended 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West Supp. 2002). The VCAA became effective on 
November 9, 2000.  This law not only did away with the 
concept of a well-grounded claim, but also imposed 
additional duties and obligations on the VA in developing 
claims.  The new law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  VA has also 
revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  
See 66 Fed. Reg. at 45,620-32 (Aug. 29, 2001).  VA is not 
required, however, to provide assistance to a claimant if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that 
all relevant facts pertaining to the veteran's service-
connection claim have been properly developed as service, 
non-VA and VA medical records, lay statements, and VA 
examination reports dated in June 1998, March 1999, August 
2000 and January 2002 have been associated with the claims 
file.  

With regard to the RO's compliance with the Board's 
November 1997 remand instructions, the Board notes that 
the RO was instructed to, and did in a December 1997 
letter, ask the veteran to furnish the names and addresses 
of health care providers who had treated her for any 
gynecological (GYN) disorder and to sign authorizations 
for release of information from non-VA sources so that 
they could be associated with the claims file.  The RO 
also was to obtain copies of any records of the veteran's 
March 1996 uterine surgery.  Then, the RO was to schedule 
the veteran for examination to obtain opinions to 
ascertain whether the veteran had the claimed condition 
and, if she did, whether it was related to military 
service.  In particular, the examiner was to offer 
opinions as to any relationship between the currently 
claimed ovarian cyst-related disorder, if found, and the 
symptoms noted in active duty and what, if any, 
relationship her current complaints and diagnoses on 
record, including ovarian or hydrosalpinx cysts, and 
uterine myoma, may have to the currently service-connected 
chronic vaginitis disorder.  Upon completion, the RO was 
to re-adjudicate the veteran's claim and, if the claim 
remained denied, to issue a supplemental statement of the 
case (SSOC). 

In a December 1997 response to the RO's December 1997 
letter, the veteran signed releases for private health 
care providers and indicated that all of her other health 
care was being provided by the VA Medical Center (VAMC) in 
Little Rock, Arkansas.  Private treatment records from 
John L. Wilson, M.D., Archie Hearne, M.D. of the 
MetroCenter Health Clinic, the Cornerstone Clinic, and the 
Baptist Hospital and Outpatient Clinic have been 
associated with the record.  VA treatment records from 
August 1994 to February 1996 and from May 1996 to August 
2002 have been associated with the claims file.  The Board 
also notes the RO did ask for VA hospital records and the 
VAMC indicated that the veteran had not been hospitalized 
since March 1996, but did not send the records of the 
veteran's March 1996 uterine surgery.  The veteran was 
examined in June 1998, March 1999, August 2000 and January 
2002.  The March 1999 VA examiner stated that the veteran 
did not have an ovarian cyst on examination probably 
because she was not ovulating, noting that during the 
menstrual cycle of each menstruating woman, a functional 
ovarian cyst may occur although it is very small and 
seldom enlarged.  Even if it became enlarged, as a rule it 
would not persist longer than three months.  The RO issued 
SSOCs in June 2000 and April 2001.

Although the RO did not obtain the records of the 
veteran's March 1996 uterine surgery at the VAMC, in light 
of the fact that no ovarian cysts were found on recent 
examination, the Board finds that the RO has substantially 
complied with the Board's November 1997 remand.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand 
not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 
287 F.3d 1377 (2002).

Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5103A 
(West Supp. 2002).  In this connection, the Board finds 
that the service, non-VA and VA medical records, lay 
statements, and VA examination reports, which evaluate the 
status of the veteran's health and the etiology of the 
claimed disorder, are adequate for determining whether 
service connection is warranted.  

Even though the RO originally denied the veteran's claim 
for service connection as not well grounded, the Board 
finds no prejudice to the appellant in this case by 
adjudicating the question of entitlement to service 
connection.  This is so because the requirements regarding 
notice, which must be provided to the veteran under the 
VCAA have been satisfied by the various informational 
letters, June 1996 statement of the case, SSOCs issued in 
June 2000 and April 2001 (the latter SSOC discussed the 
claim on the merits), the Board remand, and various rating 
decisions, as the RO advised the veteran of the provisions 
of the VCAA and of what must be demonstrated to establish 
service connection, asked her to provide additional 
information, and advised her of the RO's efforts to obtain 
information in support of her claim. 

In light of the foregoing, the Board finds that the RO has 
notified the veteran of the evidence needed to 
substantiate her claim and has obtained and fully 
developed all relevant evidence necessary for an equitable 
disposition, particularly in light of the fact that no 
ovarian cyst was found on recent examination.  As such, 
there has been no prejudice to the veteran in this case 
that would warrant further notice or development, the 
veteran's procedural rights have not been abridged, and 
the Board will proceed with appellate review.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).

The veteran claims that she has an ovarian cyst, which is 
related to service or her service-connected vaginitis.  
Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military, naval, or air service.  See 38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. 
§§ 3.1(k), 3.303(a) (2002).  Where a veteran who served 
for ninety days or more during a period of war (or during 
peacetime service after December 31, 1946) develops 
certain chronic diseases, such as cancer, to a degree of 
10 percent or more within one year from separation from 
service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of 
such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Further, if a condition noted during 
service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is 
required for service connection.  See 38 C.F.R. § 
3.303(b).  Additionally, service connection may be granted 
for a disorder found to be proximately due to, or the 
result of, a service-connected disability, including on 
the basis of aggravation.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439 (1995).  Generally, when a veteran 
contends that a service-connected disorder has caused a 
new disability, there must be competent medical evidence 
that the secondary disability was caused or chronically 
worsened by the service-connected disability.  See Wallin 
v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 
Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. App. 
134 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The Court also 
has held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where 
such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in 
a claim for service connection there must be medical 
evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or 
medical evidence; and of a nexus between the in-service 
injury or disease and the current disability established 
by medical evidence.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service 
incurrence.

The veteran has no current medical diagnosis of an ovarian 
cyst.  Thus, she fails to satisfy the first element of a 
claim, that is, a current disability, and her claim for 
service connection fails.  Even assuming that the veteran 
has an ovarian cyst, there is no competent medical 
evidence linking the claimed ovarian disorder to service 
or her service-connected vaginitis.  

The service medical records show that the veteran was 
treated in August 1989 for complaints of vaginal 
discharge.  She was diagnosed with a yeast infection and 
was treated in December 1989 for vaginitis.  In December 
1990, the veteran was seen for complaints of a two-week 
history of abdominal pain, tenderness of the cervix, green 
discharge with itchiness and foul odor and some bleeding.  
The diagnosis in December 1990 was vaginitis vs. pelvic 
infection.

VA treatment notes from February 1994 indicate that the 
veteran underwent surgery to remove a cyst on the right 
ovary.  The preoperative diagnosis was severe pelvic pain.  
An August 1994 report refers to the removal of a left 
ovarian cyst, which appears to be a possible mistake 
regarding which ovary possessed the cyst. Subsequent 
treatment records also refer to a past history of a left 
ovarian cyst being removed in 1994, although the February 
1994 record clearly states that it was a right ovarian 
cyst.

An October 1995 VA treatment note reports complaints of 
abdominal pain for the past month and a half, described as 
crampy with no relief, accompanied by a yellow green 
discharge.  These symptoms are noted to be similar to 
those complained of in December 1990.  The diagnosis 
rendered in October 1995 was pelvic inflammatory disease, 
rule out left ovarian cyst.  Treatment notes from December 
1995 also reflect complaints of lower abdominal pain with 
a past history of recurrent pelvic inflammatory disease 
and of the ovarian cyst (said to be on the left).  The 
indication was to rule out recurrent left ovarian cyst.  A 
December 1995 ultrasound report shows findings of right 
adnexal cyst, hydrosalpinx vs. ovarian cyst, in addition 
to a 2.3-centimeters leiomyoma on the posterior wall of 
the uterus.

VA treatment notes from January through March 1996, 
reflect continued gynecological complaints, including 
cramping and yellowish green discharge.  The veteran 
underwent uterine surgery in March 1996, and was diagnosed 
post-surgery with uterine myoma, status post-laparoscopic 
myomectomy, minilaparotomy and uterine suspension.

Private treatment records from February 1994 to March 1996 
show treatment for complaints of pelvic pain and vaginal 
discharge with odor.  A November 1995 ultrasound of the 
pelvis revealed a 3.2 by 2.2-centimeters fundal myoma, 
otherwise the examination was normal and the ovaries were 
within normal limits.  A November 1995 pathology report 
was negative for malignant cells but bacterial vaginitis 
was found.

In an April 1996 rating decision, the RO granted service 
connection for chronic vaginitis.  Service medical records 
supporting grant reflect gynecological complaints which, 
in certain instances appear to be similar to symptoms 
noted when the veteran was diagnosed with an ovarian cyst 
in February 1994 and the possible recurrence of the cyst 
in 1995.

VA treatment records from May 1996 to December 1997 reveal 
that the veteran had a fibroid surgically removed in March 
1996.  In May 1996, no ovarian masses were found and the 
veteran had a normal GYN examination.  She complained of 
lower abdominal/pelvic pain, but no cause of pain was 
found on examination.  At an August 1998 VA outpatient GYN 
examination, the veteran had no itching or foul order but 
complained that the same pain she had in May 1996 was no 
better or worse.  There was pelvic tenderness noted on the 
left.  The impression was bacterial vaginitis and pelvic 
pain.  A December 1997 ultrasound of the pelvis noted that 
a previously seen simple cyst within the right ovary was 
smaller and that the right ovary measures 1.1 by 2.1-
centimeters and was otherwise unremarkable.  The left 
ovary was normal.  

A June 1998 VA gynecology examination reflected that the 
December 1997 ultrasound revealed bilateral normal-sized 
ovaries.  The veteran had no symptoms at the time of 
examination and was determined to be in her sixteenth week 
of pregnancy.

At the time of the March 1999 VA gynecology examination, 
the veteran was six weeks postpartum with an uneventful 
pregnancy followed by a tubal ligation.  She complained of 
vaginal discharge with odor and said that it recurred 
every few weeks after treatment.  On examination, 
bacterial vaginitis and amenorrhea, secondary to 
breastfeeding and lactation was found.  The examiner noted 
that bacterial vaginosis is a vaginitis that is 
intermittent and can be either sexually transmitted or 
from the anal area following defecation.  It is not a 
chronic infection.  There are only two chronic 
vaginitides, one is tuberculosis (TB) and the other is 
related to diabetes and is usually a fungal etiological 
agent.  In response to the remand instructions, the 
examiner stated that the veteran did not have an ovarian 
cyst at that time.  One reason was perhaps because she was 
not ovulating because she was breastfeeding.  The examiner 
added that during the menstrual cycle, a functional 
ovarian cyst occurs and is very small and seldom enlarged.  
When it does become enlarged, as a rule it does not 
persist longer than three months.  

VA treatment records from June 1999 to July 1999 show that 
the veteran had bacterial vaginosis in January 1999.

An August 2000 VA gynecology examination report reveals 
that the veteran had had a diagnostic laparoscopic 
examination in July 2000 for break-through bleeding and 
for pelvic adhesions and was scheduled for a hysterectomy 
in about a week.  On examination, there was copious white 
discharge and the epithelial cells were covered with 
Gardnerella bacteria.  The diagnosis was recurrent 
bacterial vaginosis.  The examiner added that there was 
some question of service connection because of recurrent 
infection of the vagina, which is the same bacteria that 
inhabits the colon and can be sexually transmitted from 
the husband to the wife in a ping-pong type manner.  
Because of this, the examiner questioned the reason why 
the problem was found to be service connected.

A January 2002 VA gynecology examination report reveals 
that the veteran underwent a pelvic surgery consistent 
with myomectomy for pelvic pain, at which time one fibroid 
was removed.  She also had a uterine suspension at that 
time.  In 1999, she repeated the tubal ligation because of 
a pregnancy following the prior tubal.  In July 2000, the 
veteran stated that she had a laparoscopy done and, as a 
result, underwent a hysterectomy for endometriosis and 
that she had had no problems since then.  She reported 
suffering from three to four attacks of bacterial 
vaginosis yearly and treatment with antimicrobial 
therapies.  On examination, the pelvic examination showed 
normal external genitalia and vaginal discharge.  The 
right ovary was not enlarged and was nontender and very 
mobile on palpation.  There was no evidence of scarring of 
the cuff.  The impression was bacterial vaginosis.  The 
operation reports from the Baptist Hospital for her 
hysterectomy done in August showed only left adnexal 
adhesions and adhesions of the uterine fundus, probably 
secondary to the uterine suspension done earlier.  The 
examiner added that the recurrent bacterial vaginosis is 
not a service-connected infection and can occur, and 
reoccur, over time.

Assuming that an ovarian cyst was found, based on the 
above, the condition would not be secondary to her 
service-connected vaginitis nor related to service.  There 
is no evidence of an ovarian cyst in service and several 
VA examiners have noted that the type of vaginitis the 
veteran normally gets is not a chronic condition and is 
related to the same bacteria that inhabits the colon and 
can be sexually transmitted from the husband to the wife 
in a ping-pong type manner.  Because of this, VA examiners 
have questioned the reason why the problem was found to be 
service connected at all.

The only evidence the veteran has submitted that supports 
her claim is her own statements.  She, as a lay person, 
with no apparent medical expertise or training, is not 
competent to comment on the presence, or etiology, of a 
medical disorder.  Rather, medical evidence is needed to 
that effect.  See Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Espiritu, 2 Vet. App. at 494-95 (holding that 
laypersons are not competent to offer medical opinions).  
Thus, the veteran's statements do not establish the 
required evidence needed, and the claim must be denied.

As noted above, there is no medical evidence of record of 
a current diagnosis of an ovarian cyst or medical evidence 
establishing a relationship between such claimed disorder, 
to include as secondary to service-connected vaginitis.  
The veteran offers only lay opinion as to diagnosis and 
nexus to service, which is insufficient for establishing a 
service connection claim, and, thus, the appeal must be 
denied.

The Board considered the benefit of the doubt doctrine, 
however, as the preponderance of the evidence is against 
the veteran's claim; the doctrine is inapplicable.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 
(2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for an ovarian cyst is denied.


REMAND

In an August 2002 VA Form 21-4138, the veteran indicated 
that she disagreed with the denial of her claim for a 
rating in excess of 40 percent for residuals of a lumbar 
spine injury in a July 2002 rating decision.  The Board 
finds that this statement is a notice of disagreement to 
the RO's decision issued in July 2002 denying an increased 
rating for residuals of a lumbar spine injury.  The Court 
has held that where the Board finds a notice of 
disagreement has been submitted to a matter that has not 
been addressed in a statement of the case, the issue 
should be remanded to the RO for appropriate action.  
Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the 
following:

The RO should issue the appellant a 
statement of the case as to the issue 
of entitlement to a rating in excess of 
40 percent for residuals of a lumbar 
spine injury.  The appellant should be 
apprised of her right to submit a 
substantive appeal and to have her 
claim reviewed by the Board.  The RO 
should allow the appellant the 
requisite period of time for a 
response.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until notified by the RO.  
The appellant and her representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


